Citation Nr: 1225641	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, June 1972 to June 1975, and February 1976 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

In April 2009, the Veteran testified at a personal hearing before the undersigned. A transcript of this hearing was prepared and associated with the claims file.

In January 2010, the Board denied entitlement to service connection for bilateral otitis media.  It also reopened a claim of entitlement to service connection for a respiratory disorder and remanded the claim for further development.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court).

In February 2011, the parties filed a Joint Motion for Remand to the Board.  By Order, also dated in February 2011, the Court granted the motion and remanded the matter for compliance with instructions in the joint motion.

In February 2012, the Board denied entitlement to service connection for a respiratory disorder, and remanded the otitis media claim for development consistent with the parties' Joint Motion.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

There is no competent evidence or opinion of a medical relationship between the Veteran's bilateral otitis media and active military service.

CONCLUSION OF LAW

Bilateral otitis media was not incurred or aggravated in-service.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in May 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  A December 2006 letter provided adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  Further, following issuance of the December 2006 letter and the additional development, the claims were reviewed on a de novo basis several times, most recently as shown in the April 2012 supplemental statement of the case.  As a result, the Board finds any timing-of-notice error was cured and rendered harmless, and the VCAA notice requirements were complied with.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While he may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal.

The Board is further satisfied that the RO has substantially complied with its February 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, the RO afforded the Veteran the opportunity for a VA examination in connection with his claim.  The Veteran, however, failed to report for his scheduled examination and offered no good cause for his absence.  Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran a VA examination have been made and VA has no further duty to assist in this regard.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

At his April 2009 hearing the Veteran testified that the evidence of record showed chronic ear symptoms since his service retirement.  The RO determined in the March 2004 decision, however, that the instances documented in the service treatment records were acute and transitory episodes that resolved without chronic residuals.

Service treatment records note several entries where the Veteran complained of upper respiratory symptoms.  In January 1977, there was an assessment of bilateral otitis media.  In March 1979, the assessment was otitis externa with head cold.  In May 1984 he complained of ear popping and sinus. The diagnosis was possible sinus, and he was treated for those symptoms.  In September 1988, some post nasal drip was noted but the ears were clear.  He presented in May 1990 with upper respiratory complaints, and examination revealed bilateral redness in the ear canals.  The diagnosis was bilateral external otitis media with a cold.  In August 1990, he was diagnosed with an upper respiratory infection, but examination revealed no positive findings in the ears.

The Veteran's March 1991 Report of Medical History for his examination at retirement indicated a history of sinusitis since childhood.  He did not indicate a history of ear problems.  The March 1991 Report Of Medical Examination For Retirement notes the ears were assessed as normal.  In May 1991, however, the Veteran complained of dehydration, chills, and dizziness.  Examination revealed the right ear to be normal, but otitis externa was noted in the left ear.

An entry made at Ft. McClellan in October 1991 notes the Veteran's treatment for hypertension.  Examination revealed the ears to be unremarkable, with intact tympanic membranes.  Some fluid, however, was noted in the left ear.  The assessment was upper respiratory infection resolving.  December 1991 VA general examination report notes the Veteran's tympanic membranes were clear.

Private treatment records associated with the claims file, including those related to the Veteran's award of Social Security benefits, note continuous treatment for upper respiratory symptomatology, but rarely do they note involvement of the ears, other than in a secondary manner.  A January 2000 entry notes an assessment of upper respiratory infection but with no ear infection or fluid level.  In April 2001, the Veteran's symptoms were diagnosed as allergic rhinitis with right otitis externa, and in August 2001 bilateral otitis externa was noted.  May 2002 records of Dr. Peden, M.D., notes his assessment that the Veteran's many upper respiratory symptoms were due primarily to his chronic sinus drainage and sinusitis.  He saw the Veteran again in May 2003 after a one-year hiatus, and he again diagnosed chronic drainage.  A June 2003 examination by another provider noted the ears were clear.  Fee-based examination reports of January 2004 and September 2005 noted the Veteran complained of congestion, headaches, and post nasal drip.  Examination revealed his tympanic membranes were clear.

Despite evidence of a pertinent diagnosis on one occasion in 2001, and in-service diagnoses of otitis media on about four occasions, the claims file contains no competent or credible evidence linking otitis media to service.  Pursuant to the Joint Motion, the Board's January 2010 decision was vacated due to its improper use of its own medical opinion in deciding the claim.  The parties to the joint motion found that in the January 2010 decision, the Board found that the Veteran's otitis media was a manifestation of his already service connected sinusitis.  Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the parties agreed that the decision should be vacated because the Board's conclusion was not substantiated by medical evidence.  The parties moved that the Court direct the Board to consider whether a medical opinion on this matter may be required under McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006). 

Accordingly, the Board remanded the matter in February 2012 in order to obtain a medical opinion.  A VA examination was scheduled for March 13, 2012, but the Veteran failed to report.  

In February 2012, the Veteran was notified that a VA examination request had been sent to the VA Medical Center, and that he would soon be notified by that facility of the date, time, and place of the examination.  He was later provided notice that the examination was scheduled for March 2012.  The Veteran has not alleged that he received insufficient notice of the examination, and the Board is entitled to presume that he was properly notified of the scheduled examination.  See Kyhn v. Shinseki, No 07-2349 (U.S. Vet. App. January 18, 2011) (holding that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations.)  

Further, the Veteran has offered no good cause for his failure to appear.  In a June 2012 brief, the Veteran's representative stated, "for reasons that are not available at this time, and for good cause, the Veteran was unable to attend the Court ordered examination."  The mere recitation, haec verba, of the words "good cause" does not ipso facto equal good cause. Good cause for the failure to report for a VA examination is defined in 38 C.F.R. § 3.655(a), and includes examples such as the illness or hospitalization of the claimant or death of an immediate family member.  No such reason has been offered in explanation for the Veteran's failure to attend his VA examination.  Indeed, no reason has been offered at all.

The record remains devoid of any nexus evidence that may substantiate the claim.  The Veteran has contended on his own behalf that otitis media is related to his military service, however, he is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  The Veteran, as a layperson, lacks the competency to opine on the etiological cause of his bilateral otitis media.  

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds he is competent to report this symptomatology.  The Board, however, does not find his allegations credible, as the medical record, described above, does not support any suggestion of continuous symptoms of bilateral otitis media since his retirement from service.  Moreover, supportive medical evidence is required because the Veteran is not competent to relate his continuity of ear symptomatology to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Otitis media is a disorder for which lay evidence of etiology is not competent nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 76-77 (Fed. Cir. 2007).

As a preponderance of the evidence is against finding that the Veteran's disorder is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The claim is denied.


ORDER

Entitlement to service connection for bilateral otitis media is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


